Citation Nr: 1017288	
Decision Date: 05/10/10    Archive Date: 05/26/10

DOCKET NO.  03-26 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for disorders of multiple 
joints, to include chronic strain, arthritis, and arthritis-
like conditions.


REPRESENTATION

Appellant represented by:	Nancy L. Foti of Goodman, 
Allen & Filetti


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1962 to September 
1990.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which denied the benefit sought on 
appeal.  

In April 2004, the Veteran presented testimony at a personal 
hearing conducted at the Muskogee RO before a Veterans Law 
Judge (VLJ) who was designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002).  A 
transcript of this personal hearing is in the Veteran's 
claims folder.  This VLJ subsequently left the Board and the 
Veteran was given an opportunity to have another hearing 
before a member of the Board, which he declined in May 2008.  

The Board issued a decision in this case in June 2008 that 
denied the Veteran's claim.  The Veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  Pursuant to a Joint Motion for Partial 
Remand (JMR) in July 2009, the Court vacated and remanded the 
portion of the Board's June 2008 decision concerning service 
connection for arthritis of multiple joints.  

In October 2009, the Board remanded the matter to afford the 
Veteran a VA examination.  As will be discussed below, the 
Board has determined that this examination is currently 
inadequate upon which to base a determination and a remand is 
necessary for another VA examination.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

As previously noted in the October 2009 Board remand, 
pursuant to the July 2009 JMR, the issue on appeal has been 
more broadly construed to include joint strain and arthritic-
like conditions, in addition to arthritis, in light of the 
current diagnosis of chronic strain of both knees and both 
shoulders shown on the June 2007 VA examination.  
Additionally, the JMR stated that the June 2007 VA 
examination was inadequate and that the Board erred in 
relying on that inadequate examination in considering the 
Veteran's claim.  Accordingly, the Board remanded the matter 
to afford the Veteran an adequate VA examination.  

In light of the procedural history in this case, the Board 
finds that a brief summary of the relevant facts is 
necessary.  The Board observes that the Veteran filed claims 
for an injured knee while serving in Korea in 1963-1964 and 
an injured back from injuries in May 1977 in drill sergeant 
school and 1982 from loading ammunition.  Service connection 
for a back condition and knee condition were denied in a July 
1996 rating decision.  

In his initial September 1999 claim, the Veteran requested 
service connection for arthritis.  He indicated that 
complaints and treatment for arthritic conditions were 
present in his service treatment records.  

A review of the service treatment records contain an October 
1963 record reflecting that the Veteran had trauma to his 
left ankle.  An x-ray was negative.  An August 1984 
examination did not contain any findings relevant to joints.  
On a January 1989 report of medical history, the Veteran 
marked "no" when asked if he had in the past or currently 
had swollen or painful joints or arthritis.  No findings 
relevant to the Veteran's joints were found on the 
accompanying January 1989 examination.  In September 1989, it 
was noted that the Veteran was being hospitalized for two 
days for possible kidney stones.  He complained of bilateral 
flank pain and lower back pain at this time.  An x-ray of the 
Veteran's abdomen was taken.  The visualized bony structures 
of the lumbosacral spine and pelvis were within normal 
limits.  In March 1990, the Veteran again complained of lower 
back pain for two weeks, as well as dizziness, weakness, and 
headaches.  The assessment was r.o. (unintelligible).  In 
August 1990, the Veteran complained of increased pain in his 
right hip.  Rule out (r/o) arthritis and necrosis was noted.  
X-rays of the right femur and right hip were taken.  There 
was no notation of arthritis.  

The Board observes that from October 1962 to August 1964, the 
Veteran's military occupational specialty was listed as heavy 
truck driver.  From August 1964 to the end of his service, it 
appears that the Veteran rose through the ranks from 
assistant section chief, to drill sergeant, to first 
sergeant, ending as a sergeant major.  It also appears from 
the evidence of record that the Veteran was part of the field 
artillery.  

The post-service medical evidence of record begins in 1992.  
There was a February 1998 complaint of non-specific lower 
back pain.  In February 1999, there was an assessment of 
mechanical lower back pain.  X-rays were taken which showed 
no abnormalities of the lumbar spine, but there were early 
degenerative changes present at T10-T11 and T11-T12 with 
small anterior osteophytes.  

In June 2004, the Veteran testified at a personal hearing.  
The Veteran's representative contended that the Veteran 
developed arthritis over the course of his military career, 
which spanned from May 1962 to September 1990.  The Veteran's 
representative contended that the Veteran had labor intensive 
military occupational specialties or duty assignments as a 
young soldier.  In particular, it was asserted that field 
artillery is labor intensive and involves lifting ammunition 
and things of the sort.  It was contended that the Veteran 
had aches and pains but essentially dealt with them until he 
was in a leadership position and was able to limit his 
activities.  The Veteran testified that throughout his career 
in field artillery, he was exposed to the elements and spent 
time in wet clothes, which he believed led to arthritis.  
When specifically asked when he first became aware that he 
had arthritis, the Veteran answered that it was probably even 
before he retired, but he was not sure it was arthritis.  He 
added that he was experiencing some pain in his back when he 
was still on active duty.  He recalled not being able to walk 
for a 72 hour period one time, which he thought was a pulled 
muscle.  

During the June 2007 VA examination, the examiner summarized 
that the service treatment records do not show any evidence 
of any visits for any joint-related problems while in 
service.  There were two visits for back pain but both those, 
which were in 1989 and 1990, were in relation to kidney 
stones causing back pain.  The examiner also noted the1989 x-
ray which showed a lumbosacral spine within normal limits.  
The Veteran reported that he did not have any problems with 
his joints while in service, but within a few years of 
leaving service he started getting problems with pain in his 
knees, shoulders, and back.  The examiner noted that because 
the examination was for joints, the back would not be 
discussed.  The diagnoses were chronic strain bilateral knees 
and shoulders. 

In December 2009, the Veteran underwent another VA 
examination.  He complained of constant pain in both of his 
knees, low back, and his shoulders down into his arms.  He 
reported lifting military projectiles and sleeping on the 
ground quite often.  He asserted that in the early 1980s on 
an annual physical, a doctor told him he saw changes in his 
x-rays and told him that we would have joint problems in the 
future.  The Veteran has been unable to locate this report.  
In 1987, he reported that he was lifting projectiles and 
injured his low back on two occasions and was treated at a 
dispensary with muscle relaxers.  The examiner noted the 
October 1963 record of trauma to the left ankle that was 
treated with heat and anti-inflammatory medication.  The 
Veteran stated that he has continued to have some problems 
with his left ankle.  Following examination and x-rays, the 
diagnoses were bilateral knee degenerative joint disease, 
degenerative joint disease of the lumbar spine, left ankle 
arthritis, and right shoulder strain versus cervical strain 
with radiating symptoms.  The examiner noted that the Veteran 
reported two episodes of back injuries that were not 
documented in the service treatment records.  The Veteran's 
assertion that he was told by an examiner during service that 
he would have problems with his knees based on a knee x-ray 
was also noted.  The Veteran's contention that he had left 
ankle problems with frequent twisting was also noted.  

The examiner opined that it was less likely than not that the 
Veteran's joint problems of the ankle, back, bilateral knees, 
and shoulder were related to military service.  The examiner 
commented that he did not have sufficient (information) in 
the medical records or civilian records to establish a link 
between the current joint problems and any injury to those 
joints in service.  If more information were to become 
available, the opinion should certainly be reviewed given the 
Veteran's long time in service and his duties.  It would 
certainly be possible that he had joint conditions in 
service, but the examiner did not find evidence at the time 
of examination.  

The Board must ensure that VA examinations or opinions 
obtained are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  As will be discussed below, the December 2009 VA 
examination is currently inadequate upon which to base a 
determination.  

The Board observes that the Veteran initially filed a vague 
claim for arthritis in 1999.  Pursuant to the July 2009 JMR, 
this claim has been expanded to include consideration of 
back, shoulder, and knee complaints.  In light of the 
December 2009 VA examination, it appears that left ankle 
arthritis is also for consideration.  

The Board concludes that there is competent and credible 
evidence of in-service injuries or events which might be 
related to the current back, left ankle, bilateral knee, and 
shoulder complaints.  As reflected above, service treatment 
records contain evidence that the Veteran had trauma to his 
left ankle in October 1963.

The Board observes that there were no service treatment 
records documenting back, shoulder, or knee problems during 
service.  Nevertheless, the Board notes that the Veteran is 
competent to give evidence about what he experienced and that 
medical evidence documenting such is not always required.  
See Charles v. Principi, 16 Vet. App. 370, 374 (2002) 
(finding veteran competent to testify to symptomatology 
capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 
469 (1994) (noting competent lay evidence requires facts 
perceived through the use of the five senses); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  In this regard, the Board observes that 
since 1996, the Veteran has asserted that he has had an 
injured knee (did not specify which one) and back from his 
service.  Over the course of his claim, he has added details 
about his in-service back symptomatology, including his 
testimony that he injured his back due to the rigors of his 
military duties early in his career and at one point was 
unable to walk for a period of time due to his back, and most 
recently during his December 2009 VA examination when he 
identified receiving muscle relaxants following back injuries 
after lifting military projectiles in 1987.  

The Board finds that the back problems that the Veteran 
describes are consistent with the circumstances of his 
military service.  Accordingly, the Veteran's complaints of 
experiencing back pain after lifting heavy objects should be 
conceded.  Regarding his complaints of injuring his knee in 
1963-1964, the Board cannot concede such injury without 
additional information.  Further, the Veteran's report to the 
December 2009 VA examiner that he was told in the 1980s that 
he would have arthritis is insufficient to establish that he 
had any in-service knee findings that are currently related 
to his bilateral knee arthritis.  Robinette v. Brown, 8 Vet. 
App. 69, 77 (1995) (a lay person's account of what a medical 
professional purportedly said is simply too attenuated and 
inherently unreliable to constitute medical evidence).  
Turning to the shoulder complaints, no specific injury to the 
Veteran's shoulders has been identified.  However, the Board 
has already indicated that lifting heavy objects is 
consistent with the Veteran's circumstances of service.  
Consequently, on remand, an examiner should be asked to 
consider whether lifting heavy objects as a member of the 
field artillery is related to his current findings of 
bilateral knee degenerative joint disease, degenerative joint 
disease of the lumbar spine, and right shoulder strain versus 
cervical strain with radiating symptoms.  

The December 2009 VA examiner opined that it was less likely 
than not that the Veteran's joint problems of the ankle, 
back, bilateral knees, and shoulder were related to military 
service.  The examiner commented that he did not have 
sufficient (information) in the medical records or civilian 
records to establish a link between the current joint 
problems and any injury to those joints in service.  However, 
the examiner did not comment about the impact, if any, the 
Veteran's duties as a member of the field artillery that 
involved lifting heavy objects had on his current diagnoses.  
Moreover, the examiner did not comment on the relationship, 
if any, the October 1963 finding of trauma to the left ankle 
has to the current left ankle arthritis.  This is 
particularly important in light of the examiner's comments 
that if more information were to become available, the 
opinion should certainly be reviewed given the Veteran's long 
time in service and his duties and that it would certainly be 
possible that he had joint conditions in service.  
Accordingly, a remand is necessary to afford the Veteran an 
adequate examination.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to evaluate his claim for 
service connection for disorders of 
multiple joints, to include chronic 
strain, arthritis, and arthritis-like 
conditions.  A copy of the claims folder 
and this REMAND must be made available to 
the examiner in conjunction with the 
examination.  The examination report must 
include responses to the each of the 
following items:

Based on a review of the claims folder and 
the examination findings, including the 
service and post service treatment reports, 
the examiner should render any relevant 
diagnoses pertaining to the claim on 
appeal.  

Additionally, the examiner should state a 
medical opinion as to the likelihood 
(likely, unlikely, at least as likely as 
not) that any current joint disorder or 
arthritis is causally or etiologically 
related to the duties he performed during 
service as a member of the field artillery, 
which included lifting heavy objects as 
opposed to its being more likely due to 
some other factor(s).  The Board is 
particularly interested on the 
relationship, if any, between lifting heavy 
objects and the most recent findings of 
bilateral knee degenerative joint disease, 
degenerative joint disease of the lumbar 
spine, left ankle arthritis, and right 
shoulder strain versus cervical strain with 
radiating symptoms.  The examiner should 
specifically comment on the relationship, 
if any, between the October 1963 finding of 
trauma to the left ankle, with negative x-
ray, and the current diagnosis of left 
ankle arthritis.  

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
conclusion as it is to find against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2009), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

2.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case (SSOC) 
and be afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


